Citation Nr: 0935632	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability incurred as a 
result of medical treatment including testicular cancer 
surgery in May 1995.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1974 to March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board, in pertinent part, 
remanded the issue on appeal for additional development in 
January 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  VA records show the Veteran was adequately informed of 
the risks of surgery in May 1995, including possible 
orchiectomy, infertility, and impotence.

3.  The persuasive evidence of record demonstrates no 
additional disability as a result of VA medical treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 additional disability 
incurred as a result of medical treatment including 
testicular cancer surgery in May 1995 have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in  September 2002, November 2004, 
March 2005, and January 2007.  Those letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in January 2007.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Although a December 
1999 Social Security Administration (SSA) determination found 
the Veteran was disabled since May 7, 1995, there is no 
indication that medical records associated with that claim 
are pertinent to this specific claim.  The record shows the 
Veteran was repeatedly requested to either identify or 
provide medical evidence in support of his claim.  The 
Veteran has not identified nor is there any indication of 
existing medical records that might substantiate his claim.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

VA regulations provide that benefits under 38 U.S.C. 1151(a), 
for claims received by VA on or after October 1, 1997, for 
additional disability or death due to hospital care, medical 
or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program, 
require actual causation not the result of continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
additional disability or death must not have been due to the 
veteran's failure to follow medical instructions.  38 C.F.R. 
§ 3.361 (2008).  

To establish causation the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose or properly treat the 
disease proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of §17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  Consent may be express (i.e., given orally or in 
writing) or implied under the circumstances specified in 
§17.32(b) of this chapter, as in emergency situations.  
38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.  
38 C.F.R. § 17.32(c) (2008).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

In this case, VA hospital records show that in May 1995 the 
Veteran complained of a painful knot on the left testicle 
over the past two to three months.  He reported he was status 
post right orchiectomy 15 years earlier for Leydig's cell 
carcinoma.  The diagnoses included left testis tumor.  
Records show the Veteran was informed of the planned 
operative procedures including left testis biopsy and 
possible orchiectomy, that alternative treatments were 
reviewed, and that significant peri-operative risks including 
bleeding, infection, failure to remove cancer, infertility 
and impotence were discussed.  An operation report noted that 
after studies revealed a neoplasm of unknown cell origin 
during surgery on May 2, 1995, a left orchiectomy for 
potential cure of the testicular tumor was performed.  It was 
noted the Veteran tolerated the procedure well, that there 
were no complications, and that he was taken to the recovery 
room in stable condition.  A May 19, 1995, post-operative 
genitourinary report noted that a pathology report revealed 
Leydig cell tumor.  It was noted the Veteran had a possible 
decreased libido, but no major complaints and that he had 
experienced successful intercourse.  

In correspondence dated in September 2001 the Veteran stated 
that since his operation in May 1995 he had experienced 
psychiatric problems, numbness in the operation area, a 
painful and tender scar, and bowel problems.  He asserted 
that he had not had such problems before the operation.  In 
subsequent statements he complained of constant pain, 
numbness, and hernia.  He stated that his doctors would not 
deny that his irritable bowel syndrome was caused by the 
medications he was provided.  

VA mental disorders examination in May 2003 included 
diagnoses of somatization disorder and antisocial personality 
disorder.  It was noted that the Veteran reported that he had 
a hernia after his left testicle was removed and that he had 
irritable bowel syndrome as a result of all his medications.  
There was no indication of a somatization disorder related to 
the May 1995 operation.  The examiner noted the Veteran had a 
history of physical complaints prior to age 30, before 1995, 
and that he had a history of headaches, back pain, joint 
pain, and leg pain.

A May 2003 VA general medical examination report noted the 
Veteran claimed that as a result of his May 1995 left radical 
orchiectomy he had an erectile dysfunction, hernia, numbness, 
scar tenderness, a left shoulder disorder secondary to a fall 
during a seizure, hair loss, irritable bowel syndrome, 
dizziness, and a liver cyst.  He also stated he was unable to 
work due to these residual disorders.  It was noted that the 
Veteran reported he underwent a right orchiectomy in 1981 
with prosthetic placement and that he underwent a left 
radical orchiectomy in 1995.  He complained that post-
operatively he had numbness along the left inguinal area into 
the left medial thigh, a left inguinal hernia, erectile 
dysfunction, generalized hair loss, seizures, and dizziness.  
He stated his belief that Paxil use had caused seizures.  

The examiner noted there was tenderness to the left 
orchiectomy surgery scar.  A hernia could not be overtly 
detected.  There was sensory loss to light touch and pinprick 
in the left inguinal area to the left medial thigh.  The 
diagnoses included no significant evidence of hair loss, but 
it was noted that hair loss was associated on occasion with 
testosterone injections.  It was the examiner's opinion that 
irritable bowel syndrome was unlikely related to any 
medication, but that seizures were a known side effect of 
selective serotonin reuptake inhibitor medication and that as 
the Veteran's seizures resolved after cessation of Paxil his 
left shoulder separation as a result of a seizure was 
secondary to medication.  The examiner further stated his 
opinion that the Veteran's erectile dysfunction was a clear 
sequelae of his bilateral orchiectomy and that any inguinal 
hernia found to be present was more likely than not secondary 
to his 1995 surgery.  It was also his opinion that numbness 
in the left inguinal area and medial left thigh and 
associated tenderness at the scar site were more likely than 
not related to the 1995 surgical procedure.  

In a statement received in November 2006 the Veteran 
asserted, in essence, that he had not been informed of the 
risk of possible testicle loss for the May 1995 surgery and 
that the testicle was removed without his "knowing 
consent."  He also noted that the signatures of the doctor 
and nurse who "allegedly" provided counseling of the nature 
and purpose of the procedure, the possible alternative 
methods or treatment, the risks involved, and the possibility 
of complications were not legible.  

On VA examination in January 2009 the Veteran reported that 
since his 1995 surgery he had taken hormone replacement and 
medication for erectile dysfunction.  He also stated he had a 
hernia since that operation which a general surgeon had 
informed him would be more problematic if it were fixed and 
that he had self-treated many kidney infections.  The 
examiner noted there was no evidence of hernia on physical 
examination and that a review of the medical records revealed 
no evidence of renal impairment, abnormal urine findings, or 
treatment for a urinary infection.

An April 2009 VA genitourinary examination report found the 
May 1995 left testicle orchiectomy performed during VA 
hospitalization was apparently properly performed and 
appeared to be a routine radical left orchiectomy.  It was 
noted that the surgery could have caused numbness, but the 
examiner found it was unlikely that the type of numbness 
described by the Veteran occurred because of the wound.  The 
examiner stated that none of the disorders, and certainly not 
of the severity described, would have been due to the left 
testicle orchiectomy.  It was also noted that while erectile 
dysfunction could have potentially developed due to bilateral 
orchiectomy there was no fault by the physicians involved in 
removing his testicle.  He also had a history of Peyronie's 
disease which was noted to have had no relation to the other 
procedures.  The examiner stated that the May 1993 surgery 
did not permanently worsen any preexisting disability, that 
none of the claimed disorders were caused by carelessness, 
negligence, lack or proper skill, error in judgment, or 
similar instances of fault on the part of VA in furnishing 
care, and that no claimed disability was caused by an event 
not reasonably foreseeable.  In summary, the examiner found 
no concern for improper surgery or any fault by the hospital 
or surgeon.  The surgeon's concern that the Veteran had a 
testicular neoplasm was valid and the testicle was removed 
appropriately.  The examiner subsequently noted that the 
Veteran's claims file had been reviewed entirely.

Based upon the evidence of record, the Board finds the 
Veteran was adequately informed of the risks of surgery in 
May 1995, including possible orchiectomy, infertility, and 
impotence.  VA records show the Veteran was adequately 
informed prior to the May 1995 procedure and that he 
consented to the treatment provided.  The Veteran's claim 
that he did not "knowingly consent" to the removal of his 
left testicle is inconsistent with the evidence of record and 
is considered to have no merit.  It is significant that he 
previously underwent a right orchiectomy and the Board finds 
he knew or should have reasonably known of the consequences 
of the possibility of a left orchiectomy in May 1995.  

The Board also finds that the persuasive evidence of record 
demonstrates no additional disability as a result of VA 
medical treatment.  The April 2009 VA opinion is shown to 
have been provided by a physician based upon a thorough 
review of the evidence of record with consideration of the 
requirements as to the standard of care.  Although the May 
2003 VA general medical examiner related erectile dysfunction 
as a sequelae of bilateral orchiectomy and related numbness 
in the left inguinal area and medial left thigh and 
associated tenderness at the scar site to the 1995 surgical 
procedure, no rationale was provided for these opinions.  The 
examiner did not identify the bases for those opinions nor 
indicate any failure in the standard of care provided to the 
Veteran at that time.  The examiner also related the 
Veteran's left shoulder separation to a seizure secondary to 
medication, but provided no indication that any VA 
prescription for Paxil was provided without the degree of 
care that would be expected of a reasonable health care 
provider.  The examiner also stated that any inguinal hernia 
found to be present was more likely than not secondary to his 
1995 surgery; however, there was no evidence of hernia at 
that time nor upon any subsequent examination.  The May 2003 
general medical examiner's nexus opinions are either 
speculative or unsupported by other medical evidence or 
adequate rationale and are found to warrant a lesser degree 
of probative weight than the April 2009 VA physician's 
opinion.  Therefore, the claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability incurred as a result of medical 
treatment including testicular cancer surgery in May 1995 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability incurred as a 
result of medical treatment including testicular cancer 
surgery in May 1995 is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


